Citation Nr: 1411317	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of Veterans Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The record reflects that the RO previously denied a claim for disability benefits in October 1998, but that this denial was on the basis that the Veteran was not on a roster of recognized guerillas that was maintained by the RO.  Since the appellant's more recent claim is based on a broader claim of service on behalf of the Armed Forces of the United States, the Board will treat this claim as a new claim and provide it with de novo review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 5107 (West. 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.  However, by letter dated in May 2010, the appellant was notified of what was needed to substantiate her claims.

II. Factual Background 

On three occasions, the RO submitted to the National Personnel Record Center (NPRC) a request for verification of the appellant's service (VA Form 21-3101(JF)), requesting the NPRC to furnish complete AGUZ Form 632 and furnish all extracts of Form 23 executed prior, and subsequent, to 06-30-1946.  In January 1999 and in July 2010, the NPRC responded stating that the, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  In August 2013, the NPRC indicated that there was no change warranted in the prior negative certification and noted that the documents submitted had no bearing on the NPRC's determination.  

In support of her claim, the appellant has submitted numerous documents.  These documents include: (a) a certificate dated in July 1945, titled General Antonio Luna Combat Troops, 3rd Reg't, 121st Inf (PS), Army of the United States, which certifies that the appellant was "enlisted in the Unit of 3rd Reg't 121 St. Inf (PS) USAFIP and participate (sic) to the Guerilla Movement in Central Luzon and Manila Suburn in 1 July 1942"; (2) an extract dated in July 1943, titled General Antonio Luna Combat Troops, 3rd Reg't, 121st Inf (PS), Army of the United States, indicates that the appellant was promoted to major as of July 15, 1943; and (3) a signed affidavit from a commanding officer, M.S.T., claiming he was chief of intelligence for the operation of Code Name Guerilla: General Antonio Luna Combat Troops, under the unit Umbrella of Colonel Hugh Straughn AUS-0-2515, 3rd Reg't 121 St. (PS) USAFIP Fil-American Irregular Troops, a composite unit of Col. John P. Horan's 43rd Inf (PS) USAFFE, which operated during the resistance movement against Japanese imperial forces in the Philippines.  The commanding officer affirmed that the appellant was honorably discharged from the service with the Straughn unit effective 31 December 1945 and that her name was not included in the Roster of Troops and in the final revision and reconstruction.

The appellant also submitted a certification of membership for General Antonio Luna Combat Troops, Guerilla Code Name 1942-1945, dated in May 1969, indicating the appellant was a bonifide member of the Straughn Unit Organization 3rd Reg't 121st Inf (PS) USAFIP.

In a letter dated in August 2010, the NPRC advised that the records indicated that the appellant did not acquire prisoner of war status and that there was no evidence of a claim with the War Claims Commission.  

In October 2011, the appellant submitted copies of two identification cards or documents purporting to show that she served as a recognized guerilla with the Hugh Straughn Unit, Guerillas Underground Movement USAFIP, Fil-American Irregular Troops.  At that time she also submitted copies of documents purporting to show that she was discharged from the U.S. Army and a document showing that she served as a member of the Philippine Scouts from July 1942 to December 1945.  

III. Analysis

The appellant essentially claims that her military service meets the requirements for eligibility for VA benefits, and that she is eligible for VA benefits on the basis that she is a "veteran." 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the Armed Forces of the United States pursuant to the Military Order of the President dated July 26, 1941 (including organized guerrilla forces), shall not be deemed to have been active military, naval, or air service for the purpose of any law of the United States confirming rights, privileges or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except benefits under certain contracts of National Service Life Insurance; the Missing Persons' Act; and compensation for service-connected disability or death, dependency and indemnity compensation for service-connected death (with an exception); and burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  With an exception not pertinent to this appeal, service in the Philippine Scouts (Regular Philippine Scouts) is included for VA disability pension, compensation, dependency and indemnity compensation, and burial allowance. 38 C.F.R. § 3.40(a). 

The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c). 

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The appellant contends that she should be entitled to service connection for an eye sight condition and a hearing condition; recognition of her prisoner of war (POW) status; and nonservice connected disability pension.  She claims that her military service meets the requirements for eligibility for VA benefits.  She contends she served from January 1941 through December 1945, and the nature of her service has been variously characterized as service in the Philippine Scouts and service in the recognized guerillas, that she went around to different places and acted as an intelligence officer, that she served with the guerillas under 3rd Reg, 121st INF (PS) USAFIP, and that she was a prisoner of war of the Japanese government for a few days in February 1942.  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a). When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department. 38 C.F.R. § 3.203(c).

The Board notes that although the appellant has submitted copies of numerous documents purporting to show her service during World War II in support of the U.S. Army, none of the supporting document submitted by the appellant was issued by a U.S. service department.  Moreover, she has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a) - to include a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Thus, the RO has sought, on three occasions, service department verification as to whether the appellant served as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  As noted above, in January 1999, July 2010, and August 2013, the service department (via the NPRC) certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  As noted above, this certification is binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, supra. 

It is important for the appellant to understand that the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces. If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Herein, the Board finds that the appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a), and the service department has verified that she did not have service which would qualify her for the benefit sought.  Accordingly, the appellant did not have the requisite service and is not a veteran under applicable United States law so as to establish eligibility for VA benefits.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


